Title: To Benjamin Franklin from Benjamin Vaughan, 23 April 1780
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London, April 23, 1780.
I write this simply to inform you that I sent you no less than three pacquets and a letter by Mr. Austin, to forward from Amsterdam. I hope they will safely arrive.— Your book is translating in two places in Germany; & Dr. Forster’s son would have translated it himself, had not the advertisements from other quarters prevented him.
This letter may perhaps be delivered to you by a Dr: Hamilton, a strict acquaintance and friend of Dr. Crawford and of whom Dr. Crawford speaks very honorably. He is an Irish gentleman, & having some little independency is upon a scheme of travelling for two years. I do not know that he will present this in person, but if he holds his intention of keeping company with another Irish physician to Paris (who is related to an American major,) you will probably hear of or see him; and it is well you should know that he is trust-worthy: Besides that being on his travels, it can do no disservice to your country’s cause that he should have seen you. When I first heard of the opportunity, I did not know he was the party,— He goes so quick upon my last, that I can only inform you in addition to what I say there, that the Speaker is really knocked up by his chair, and leaves the decision of his resignation entirly to Dr. Fothergill & Mr Pott: The former thinks him gouty, the latter nervous; but he is always well, while following his hounds. Wedderburne will be Chief Justice of the C: Pleas, and as he cannot be in the Commons, if ministry choose not to lose his services in parliament, they must have him in the Lords. If Sr. Fletcher Norton goes then, we shall have six lords made by the law. The County of Lancaster I believe will have a meeting; The dissolution of the Chester committee is a juggle & surreptitious, but the county will probably replace them with some warmth in June at the next County meeting: York is very warm, but there are varieties of opinion from the remains of the old Rockingham system, and the scruples of Sr. G. Savile.
I am, as ever, my dearest sir, yours most devotedly
You know that the Rockingham’s accede with very little exception to Lord S——’s letter.